DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application KR10-2019-0110562filed on 09/06/2019. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

  Yes claims 1 is directed towards a vehicle.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to a mental process.

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, and, furthermore, contains aspects of methods of organizing human activity and as such is directed toward and abstract idea.  The claim consists of determining when a vehicle departs from the travelling lane, this is equivalent to a human monitoring the sensor information or watching if a vehicle departs from a travelling lane based on the white lines. Furthermore, determining when an obstacle is detected in a predetermined area in the travelling lane, which is equivalent to a human monitoring the sensor data or watching to determine if there is an object in the same lane. Determining risk of collision with the obstacle, this is equivalent to a human determining that the vehicle may collide with an obstacle based on observation. Finally determining when to perform a steering avoidance control for avoiding the collision on a basis of a result of detecting the obstacle in the predetermined area, this is equivalent to a human deciding whether to perform a steering avoidance based on whether there are obstacles detected in a predetermined area. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include sensors for detecting obstacles and lane line detectors to detect travelling lane and the vehicle. The detection step is merely data gathering which is insignificant extra solution and routine data collection. The vehicle is considered at the apply it level technology.
Thus, it is clear that the abstract idea is merely implemented on a computer as “extra solution”, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The detection step referred to above is insignificant extra-solution activity, is not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)

CONCLUSION
Thus, since claim 1: (a) directed toward a mental process, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter. 
Claim 4 is considered part of the extra solution
The controller in Claim 7 is considered generic linking.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

  Yes claims 9 is directed towards a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to a mental process.

With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 9 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, and, furthermore, contains aspects of methods of organizing human activity and as such is directed toward and abstract idea.  The claim consists of determining when a vehicle departs from the travelling lane, this is equivalent to a human monitoring the sensor information or watching if a vehicle departs from a travelling lane based on the white lines. Furthermore, determining when an obstacle is detected in a predetermined area in the travelling lane, which is equivalent to a human monitoring the sensor data or watching to determine if there is an object in the same lane. Determining risk of collision with the obstacle, this is equivalent to a human determining that the vehicle may collide with an obstacle based on observation. Finally determining when to perform a steering avoidance control for avoiding the collision on a basis of a result of detecting the obstacle in the predetermined area, this is equivalent to a human deciding whether to perform a steering avoidance based on whether there are obstacles detected in a predetermined area. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle.

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 9 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include sensors for detecting obstacles and lane line detectors to detect travelling lane and the controller. The detection step is merely data gathering which is insignificant extra solution and routine data collection. On the contrary, detecting the lane can be considered part of the abstract idea wherein the human observes the lanes on the road. The controller is generic considered as generic linking.
Thus, it is clear that the abstract idea is merely implemented on a computer as “extra solution”, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 9 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. The controller is considered as generic linking. The detection step referred to above is insignificant extra-solution activity, is not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)

CONCLUSION
Thus, since claim 9: (a) directed toward a mental process, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondou (US20090192683).
 Regarding claim 1, Kondou teaches a vehicle comprising:
a plurality of detection sensors configured to detect a neighboring obstacle in a surrounding of a vehicle([0059] disclosing a plurality of radars “detection sensors” to detect neighboring objects around the vehicle);
([0071] disclosing the CPU identifying the lane in which the vehicle is travelling); and 
a controller configured to determine when the vehicle departs from the travelling lane on a basis of the detected lane line, to determine when an obstacle is detected in a predetermined area in the travelling lane, to determine a risk of collision between the vehicle and a neighboring obstacle, and upon determining that the vehicle is predicted to depart from the travelling lane and the vehicle is predicted to collide with the neighboring obstacle, to determine when to perform a steering avoidance control for avoiding the collision on a basis of a result of detecting the obstacle in the predetermined area([0086]-[0087] disclosing after determining that a preceding vehicle exists in front “predetermined area” of the vehicle determining if there is an obstacle in an adjacent lane “predetermined area” when it is determined that a steering avoidance into the adjacent lane “departing from the travelling lane” is considered as an avoidance maneuver. If there are objects in adjacent lanes the steering avoidance maneuver is not executed due to risk of collision with the objects in the adjacent lane).

Regarding claim 2, Kondou teaches the vehicle of claim 1, wherein the controller is configured to control the vehicle to perform the steering avoidance control when an obstacle is not detected in the predetermined area([0086]-[0087] disclosing executing the steering avoidance when an object is not present in the adjacent lane “predetermined area”).

Regarding claim 4, Kondou teaches the vehicle of claim 1, wherein the predetermined area includes a side area, a front area, and a rear area of the vehicle in the travelling lane ([0059] disclosing monitoring objects in the rear, sides and the front of the vehicle, i.e. predetermined areas).

Regarding claim 5, Kondou teaches the vehicle of claim 1, wherein the controller is configured to control the vehicle not to perform the steering avoidance control when the obstacle is detected in the predetermined area([0086]-[0087] disclosing not performing the steering avoidance when it is determined that there are objects in the adjacent lane “predetermined area”).

Regarding claim 7, Kondou teaches the vehicle of claim 1, wherein the controller is configured to determine the predetermined area on a basis of a velocity of the vehicle([0087] disclosing determining if there is an object on an adjacent lane at a distance smaller than the proceeding vehicle. The distance “closer than the preceding vehicle” is a predetermined area to check for objects and it is based on the speed of the vehicle since the distance will change as the decelerates).
Claims 9, 10, 12, 13, 15 are rejected for similar reasons as claims 1, 2, 4, 5, 7, see above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Kondou(US20090192683) in view of Wei(US20170329338).
Regarding claim 3, the vehicle of claim 2, wherein the controller is configured to cancel the steering avoidance control when the obstacle is detected in the predetermined area during the steering avoidance control of the vehicle([0086]-[0087] disclosing cancelling the steering avoidance control when it is determined that there are objects in the adjacent lane “predetermined area”).
Kondou does not teach and is configured to perform a heading angle alignment steering control such that a travelling direction of the vehicle is in parallel to lane lines of the travelling lane.
([0010] disclosing returning the vehicle to the original lane “travelling lane” when a lane change is cancelled, which is interpreted as being parallel to the lane lines of the travelling lane).
Kondou and Wei are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kondou to incorporate the teaching of Wei of and is configured to perform a heading angle alignment steering control such that a travelling direction of the vehicle is in parallel to lane lines of the travelling lane in order to safely return the vehicle into the center of the lane.

Claim 11 is rejected for similar reasons as claim 3, see above rejection.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Kondou(US20090192683) in view of Kuhne (US9533682).
Regarding claim 6, Kondou teaches the vehicle of claim 1. Kondou does not teach wherein the controller is configured to generate a control signal for sending a warning signal when the vehicle is predicted to depart from the travelling lane and the vehicle is predicted to collide with the neighboring obstacle.
(col 2 lines 1-13 disclosing when performing lane change “depart from travelling lane predicted” to issue a warning to the driver when a collision is about to happen with another vehicle).
Kondou and Kuhne are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kondou to incorporate the teaching of Kuhne of wherein the controller is configured to generate a control signal for sending a warning signal when the vehicle is predicted to depart from the travelling lane and the vehicle is predicted to collide with the neighboring obstacle in order to avoid collision with another vehicle while changing lane.
Claim 14 is rejected for similar reasons as claim 6, see above rejection.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Kondou(US20090192683) in view of Nishimura(US20170210383).
Regarding claim 8, Kondou teaches the vehicle of claim 2. Kondou does not teach wherein the controller is configured to determine a lateral movement distance for avoiding the collision of the vehicle on a basis of width information related to the lane 
Nishimura teaches wherein the controller is configured to determine a lateral movement distance for avoiding the collision of the vehicle on a basis of width information related to the lane line of the travelling lane and the vehicle, and is configured to control the vehicle to perform the steering avoidance control on a basis of the determined lateral movement distance([0020] and [0055] disclosing determining the lateral movement distance to avoid the object which is determined on the basis of the width information of the lane by steering towards the side of the lane that is further than the object).
Kondou and Nishimura are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kondou to incorporate the teaching of Kuhne of wherein the controller is configured to determine a lateral movement distance for avoiding the collision of the vehicle on a basis of width information related to the lane line of the travelling lane and the vehicle, and is configured to control the vehicle to perform the steering avoidance control on a basis of the determined lateral movement distance in order to avoid collision with an obstacle.
Claim 16 is rejected for similar reasons as claim 8, see above rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to

US20200218268 disclosing lateral movement of the host vehicle in order to avoid a collision with a front obstacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664